          Case 3:19-cv-07972-VC Document 34 Filed 04/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC
                                                   PRETRIAL ORDER NO. 211:
                                                   DENYING MOTION TO APPOINT
 This document relates to:
                                                   INTERIM CLASS COUNSEL
 Sheller v. Bayer AG, 19-cv-7972
                                                   Re: Dkt. No. 9771

       Aaron Sheller, an Indiana farmer, moves to appoint Fegan Scott LLC as interim counsel

for a putative class of all persons who used Roundup for agricultural or other commercial

purposes in 16 States and the District of Columbia. Complaint ¶ 91. Although Sheller hasn’t

been diagnosed with cancer, he contends that Monsanto and Bayer are liable in negligence for

the costs of medical monitoring to combat the increased risk of cancer from Roundup exposure.

¶ 112. He seeks this relief on behalf of millions of absent class members. ¶ 93.

       A motion to appoint interim class counsel presents two distinct issues. The first is

whether the proposed counsel will fairly and adequately present the interests of the class. Fed. R.
Civ. P. 23(g)(1). Among other things, the Court must consider “the work counsel has done in

identifying or investigating potential claims in the action” and “counsel’s experience in handling

class actions” and “the types of claims asserted in the action.” Fed. R. Civ. P. 23(g)(1)(A)(i)–(ii).

The motion and exhibits provide no reason to doubt that Fegan Scott is qualified in this respect.

       The second issue is whether the Court should exercise its discretion to appoint class

counsel before deciding whether the case is suitable for class treatment. Under the federal rules,

“[t]he court may designate interim counsel to act on behalf of a putative class before determining

whether to certify the action as a class action.” Fed. R. Civ. P. 23(g)(3). The appointment of class

counsel is typically considered once a class has been certified absent a special justification. See
          Case 3:19-cv-07972-VC Document 34 Filed 04/27/20 Page 2 of 2




White v. TransUnion, LLC, 239 F.R.D. 681, 683 (C.D. Cal. 2006). According to the advisory

committee notes that accompanied the 2003 amendments to Rule 23, the benchmark is whether

the designation of interim counsel is “necessary to protect the interests of the putative class.”

       As Fegan Scott points out, the interests of people with exposure-only claims may diverge

from those who have been diagnosed with cancer, because “for the current injured, the critical

goal is generous immediate payments,” which can conflict with “the interest of exposure-only

plaintiffs in ensuring an ample, inflation-protected fund for the future.” Amchem Products, Inc. v.

Windsor, 521 U.S. 591, 595 (1997). Fegan Scott requests a seat at the table for court-ordered

mediation to defend the interests of the absent members of the putative medical-monitoring class.

But the motion presents no reason to believe that negotiations between Monsanto and the

currently sick will impact any future negotiations between Monsanto and the exposure-only

medical-monitoring class. For example, and unlike the asbestos cases, the motion provided no

evidence that these plaintiffs are competing over diminishing assets insufficient to discharge the

potential liability. Nor does the motion advance any other interest that justifies departure from

the standard order of operations for class actions.

       The motion to appoint Fegan Scott as class counsel is therefore denied without prejudice.

       IT IS SO ORDERED.

Dated: April 27, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
